ACCEPTED
                                                                                                                   14-15-00190-CV
                                                                                                     FOURTEENTH COURT OF APPEALS
                                                                                                                 HOUSTON, TEXAS
                                                                                                              3/19/2015 4:25:17 PM
                                                                                                               CHRISTOPHER PRINE
                                                                                                                            CLERK



                                        No. 14-15-00190-CV
                                                                                                 FILED IN
                           IN THE COURT OF APPEALS  14th COURT OF APPEALS
                                                       HOUSTON, TEXAS
                     FOR THE FOURTEEN DISTRICT OF TEXAS
                                                    3/19/2015 4:25:17 PM
                                HOUSTON, TEXAS      CHRISTOPHER A. PRINE
                                                                                                    Clerk
                     CHRISTINE E. REULE,
                            Appellant
                                v.
                         JOHN R. BELUS
                             Appellee
__________________________________________________________________
              On Appeal from Cause No. 2014-37325
       190 Judicial District Court of Harris County, Texas
           TH

__________________________________________________________________
     APPELLANT’S STATEMENT TO COURT THAT ITS’ NOT
              PROVIDING NOTICE TO ALL PARTIES
---------------------------------------------------------------------------------------------------------------------



                                     CHRISTINE E. REULE
                                            Pro Se
                                   1831 Sherwood Forest #24
                                     Houston, Texas 77043
                                        (713) 365-0535
IDENTITY OF PARTIES AND THEIR COUNSEL

Appellant, Christine E. Reule, hereby certifies that the following are
the list of parties and their respective counsel, if any, to the best of
her knowledge and understanding of the rules.

PARTIES                                     COUNSEL

Appellant
CHRISTINE E. REULE                          Pro Se
                                            1831 Sherwood Forest
                                            #24
                                            Houston, Texas 77043
                                            (713) 365-0535
                                            Creule@msn.com

Appellee
JOHN R. BELUS                               D. John Neese
                                            2118 Smith Street
                                            Houston, Texas 77002
                                            jneese@hmgnc.com

KELLY SANCHEZ AND VALLOUREC                 Jeffrey D. Burbach
DRILLING PRODUCTS USA, INC                  Jackson Walker L.L.P.
                                            1401 McKinney,
                                            Suite 1900
                                            Houston, Texas 77010
                                            713.752.4262 (direct)
                                             jburbach@jw.com
WENDY HATZ AND DURA
BOND PIPE                                   COREY REED
                                            Thompson Coe Cousins &
                                            Irons, L.L.P
                                            One Riverway, Suite 1400
                                            Houston, Texas 77056
                                            Phone: 713-403-8213
                                            creed@thompsoncoe.com
TO THE HONORABLE COURT OF APPEALS OF TEXAS:

     Christine E. Reule, Appellant, and those similarly situated,

respectfully submits this Statement/Notice to this Court that it is

not providing copies of documents to all parties, and would show

the Court as follows:

     On February 20, 2015, Appellant filed an appeal of her entire

case, obviously, including all parties. Appellant was informed today

by Mr. Jeffrey Burbach, attorney for Kelly Sanchez and Vallourec

Drilling Products USA, Inc., that he is not getting notices from the

Court of Appeals. Appellant is not sure why, but wants the court to

be aware of the situation and to ensure that all parties are provided

with proper notices.    Therefore, Appellant asks this court to please

include all parties in its notices.

Dated: March 19, 2015       Respectfully submitted,

                            /s/Christine Reule
                            ________________________________
                            Christine E. Reule
                            1831 Sherwood Forest #24
                            Houston, Texas 77043
                            Creule@msn.com
                        CERTIFICATE OF MAILING



     The above and foregoing document was served in accordance

with Rule 21a on this 19th day of March 2015, on all interested

parties in this case.